Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment/Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art cited in the ISR and the newly submitted IDS does disclose a coated article with a structure similar to that 
Additionally, as previously asserted, upon a further search, additional art is found and cited herein but for similar reasons to that above, the art also does not meet the invention. For example, the closest art to Hart (US Pub 20150323705) while disclosing a coated article comprising a major surface, an optical coating on the surface forming an air-side, the coating comprising one or more layers of material, the coating having a maximum hardness as claimed and an average photopic transmission as claimed, does not teach the coating itself having a residual CS and a strain-to-failure as claimed. Instead, Hart only discloses the CS and strain-to-failure of the substrate. Additionally, given that one having ordinary skill would know that each property claimed is altered by various conditions (composition, layer thickness, deposition parameters, post deposition parameters, etc.), it cannot be concluded with any degree of certainty that the remaining properties would be inherent and more specifically, that all properties claimed would be present in combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN

Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784